FILED
                            NOT FOR PUBLICATION                             MAY 13 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GEORGE A. BROOKS and BROOKS                      No. 09-55449
INDUSTRIES, INC.,
                                                 D.C. No. 3:07-cv-00773-MMA-
              Plaintiffs - Appellants,           NLS

MICHAEL JOSEPH TREVELLINE,
                                                 ORDER *
              Appellant,

  v.

MOTSENBOCKER ADVANCED
DEVELOPMENTS, INC.; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                                                       *
                             Submitted April 9, 2010   *

                               Pasadena, California




        *
             This order is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: D.W. NELSON and REINHARDT, Circuit Judges, and WHALEY, Senior
District Judge.****

       Michael Trevelline appeals the revocation of his pro hac vice status as a

sanction in the underlying consolidated cases of Brooks, et al. v. Motsenbocker

Advanced Developments, Inc., et al., S.D. Cal. Nos. 07-cv-773 MMA (NLS) & 08-

cv-378 BTM (NLS). The revocation of Trevelline’s pro hac vice status was with

regard to that action only, and that action has now settled. Trevelline’s appeal is

moot, as there is no longer any case in which to restore him as counsel. Trevelline

was not a party to the underlying settlement agreement; that agreement, and the

resulting mootness of his appeal, were beyond his control. “A party who seeks

review of the merits of an adverse ruling, but is frustrated by the vagaries of

circumstance, ought not in fairness be forced to acquiesce in the judgment.” U.S.

Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 25 (1994). Accordingly,

we vacate the order revoking Trevelline’s pro hac vice status. See id. at 25 & n.3;

see also United States v. Munsingwear, Inc., 340 U.S. 36, 40 (1950); Dilley v.

Gunn, 64 F.3d 1365, 1370 (9th Cir. 1995).

VACATED




        ***
               The Honorable Robert H. Whaley, United States District Judge for the Eastern
District of Washington, sitting by designation.